        Case 1:20-cv-00863-WJ-JFR Document 7 Filed 08/28/20 Page 1 of 2




                              UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF NEW MEXICO

   CENTER FOR BIOLOGICAL DIVERSITY,                   )
                     Plaintiff,                       )
                                                      )
               v.                                     )
                                                      )      Civ. No. 20-cv-00863-KK-JFR
   VICKI CHRISTIANSEN, Chief, U.S. Forest             )
      Service; and AURELIA SKIPWITH,                  )
      Director, U.S. Fish and Wildlife Service,       )
                            Defendants.               )
                                                      )

                               NOTICE OF GOOD STANDING

       Pursuant to D.N.M.LR-Civ 83.3(a)(1), I, Douglas W. Wolf, an attorney with the Center

for Biological Diversity, who is admitted to practice in the United States District Court for the

District of New Mexico, hereby certifies that both Elizabeth L. Lewis and William S. Eubanks

are members in good standing of the Bar of the District of Columbia; that I will accept service;

and that I will continue in this action unless another member of the Federal Bar of the District of

New Mexico is substituted.

                                                      Respectfully submitted,

                                                      /S/ DOUGLAS W. WOLF
                                                      DOUGLAS W. WOLF
                                                      NM Bar No. 7473
                                                      CENTER FOR BIOLOGICAL DIVERSITY
                                                      3201 Zafarano Dr., Suite C #149
                                                      Santa Fe, NM 87507
                                                      Phone: (202) 510-5604
                                                      dwolf@biologicaldiversity.org


                                 CERTIFICATE OF SERVICE




                                                 1
        Case 1:20-cv-00863-WJ-JFR Document 7 Filed 08/28/20 Page 2 of 2




       I, Douglas W. Wolf, hereby certify that on August 28, 2020, I electronically filed the

foregoing Notice of Good Standing using the CM/ECF system, which caused all parties or

counsel to be served by electronic means.


                                                    /S/ DOUGLAS W. WOLF
                                                    DOUGLAS W. WOLF




                                                2
